Citation Nr: 1209525	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from July 1991 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2007, the RO proposed reducing the rating for the Veteran's major depressive disorder from 100 to 70 percent.  In an October 2007 rating decision, the RO decreased the rating for the Veteran's major depressive disorder from 100 to 70 percent, effective January 1, 2008.  In February 2008, the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).

Jurisdiction over this case was subsequently transferred to the VARO in Houston, Texas, and that office forwarded the appeal to the Board.


FINDING OF FACT

The evidence does not show material improvement in the Veteran's major depressive disorder (while working or actively seeking work).


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for major depressive disorder is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.343(a), 3.344, 4.13 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2003, the RO granted entitlement to service connection for depression and assigned a 30 percent rating, effective March 14, 2003.  In March 2004, the RO increased the rating for this disability to 100 percent, effective September 22, 2003.  In March 2005, the RO continued the 100 percent rating.  In April 2007, the RO proposed reducing the rating for the disability, now characterized as major depressive disorder, to 70 percent, effective January 1, 2008.  In October 2007, the RO implemented the proposed rating.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

As the rating for the Veteran's major depressive disorder was in effect for less than 5 years, the provisions of 38 C.F.R. § 3.105(e), rather than those of 38 C.F.R. § 3.344, are applicable.  However, as the Board is restoring the 100 percent rating, the question of whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) need not be addressed.  Similarly, as the Board is granting the benefit sought, further discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.

The regulation governing rating reductions in cases such as this one, where the rating being reduced was a total disability rating, i.e., 100 percent, provides that the rating will not be reduced without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343.  This regulation also provides that examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Id.  In this case, the Board finds that, while the VA examination reports and VA treatment records show some improvement in the Veteran's psychiatric symptoms, that improvement was not so significant to constitute material improvement under the applicable regulation.

Major depressive disorder in rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  However, all psychiatric disabilities are rated under the general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is assigned.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  38 C.F.R. § 4.130.

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

GAF scores of 60 to 71 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well, and has some meaningful relationships.

On the March 2004 VA examination, the VA examiner reviewed the claims file and noted that the Veteran had been unemployed since separation from service in 1992.  Current symptoms were noted as difficulty sleeping, being nervous around people, night sweats, very low energy, and excessive worry.  On examination, the Veteran was casually but neatly dressed and appeared sincere and honest.  He was "quite anxious in his presentation," but was alert and oriented three times.  Speech was clear and direct.  There was significant paranoia, but no other psychotic symptoms noted.  The Veteran admitted to seeing shadows in the periphery of his vision.  He reported significant suicidal ideations and a prior attempt in 1984, but was not currently suicidal or homicidal.  Cognition appeared impaired possibly due to service connected head trauma residuals, which included shakes, nausea, headaches, and seizures.  The Veteran had mood swings that caused him to get angry and punch walls, but he was rarely, if ever, aggressive toward other people.  The Veteran had poor concentration and severe sleep impairment.  He lived alone, visited his father and had dinner with a friend on a typical day, and painted models in his spare time.  The GAF score was 45 and the examiner characterized serious symptoms of a mood disorder, serious impairment socially and occupationally, very few friends, unable to keep a job, possibly impaired brain functioning because of head trauma, and constant mood swings.

On the April 2007 VA examination, the VA examiner reviewed the claims file and noted that the frequency of the Veteran's psychiatric symptoms was on and off with social stressors and the severity was said to be mild presently.  Duration of symptoms was chronic, with transient exacerbations and remissions.  The examiner found that, at the present time, the Veteran appeared to be in remission from his major depressive disorder, as he was sleeping and eating well, was energetic and working for himself, denied anhedonia and was working toward the goal of making his boat his home and a charter boat.  The Veteran's capacity for adjustment during periods of remission was fair to good.  The Veteran was not employed and contended that it was secondary to his psychiatric disorder.  In answer to the question whether the Veteran's claim of unemployability due to psychiatric disorder had merit, the examiner wrote, "He gets money to be depressed from the VA so therefore he is unemployed because of this."

The examiner indicated that the Veteran's level of social impairment was mild to moderate, and noted that he was electronically monitored due to a history of sexual offense against a minor, for which he was convicted and served prison time in the 1990s.  The Veteran was unmarried and lived with a roommate whom he did not like.  Psychiatric medications were effective.  On examination, mental status was within normal limits.  The Veteran did not have any impairments of thought process or communication, did not suffer from any delusions or hallucinations, did not display any inappropriate behavior, did not have suicidal or homicidal thoughts, plans, or intent, was able to maintain minimal personal hygiene, perform basic activities of daily living, was oriented to person, time, and place, did not have memory loss or impairment or ritualistic behavior.  The Veteran had normal rate and flow of speech and did not have irrelevant, illogical, or obscure speech patterns.  He did not have panic attacks.  He displayed mild anxiety that he was being watched, which was likely warranted given that he was being electronically monitored.  He had impaired impulse control per history, but did not have sleep impairment.  He had a long history of drug use.  He was competent to manage his own funds and financial affairs.  The diagnosis was major depressive disorder, recurrent, without psychotic features, in remission, as well as drug and alcohol dependence in remission.  The examiner found that the Veteran was employable from a psychiatric perspective.  The GAF score was 65.

On the September 2008 VA examination, the VA examiner did not review the claims file but did review medical records.  The examiner noted that the Veteran's father died in November 2006 and he dealt with this appropriately.  He lived with a partner who "controlled everything."  He had a job and helped pay the bills.  The Veteran indicated he was not a happy person and noted that he lived with the shades down and his neighbors all had fences.  He attributed this to his legal status as a sex offender.  The Veteran indicated that, while he worked after getting out of prison, he was unable to get a job because of his sex offender status.  He had moved to Florida in 2005 and was unemployed since then.  He had no social activities due to his status as a sex offender.  He reported frequent harassment from his neighbors.  His mod was angry and depressed with severe loss of interest, worthlessness, feeling like crying, low sex drive, and moderate sadness, pessimism, loss of pleasure, and guilt.  As to sleep, the Veteran indicated that he got a "couple of hours here and there," occasionally got drunk to fall asleep, tossed and turned all night, had cold sweats, and heard little noises and was on alert.  The Veteran described a lot of anxiety and restlessness, denied suicidal or homicidal ideas.

On examination, the Veteran was clean and was appropriately dressed with disheveled clothes.  Speech was unremarkable, attitude was cooperative and attentive, affect was blunted, mood was anxious, agitated, and depressed, attention was intact and the Veteran was oriented to time, place, and person.  Thought process and content were unremarkable with no delusions.  With regard to judgment, the Veteran understood the outcome of his behavior, and with regard to insight understood that he had a problem.   The Veteran had sleep impairment and panic attacks, but no hallucinations or inappropriate or obsessive/ritualistic behavior.  There were no homicidal or suicidal thoughts.  The Veteran had poor impulse control and episodes of violence - he would break things in the past but that was better recently.  The Veteran threw things when nobody was around.  He was able to maintain minimal personal hygiene and there were no problems with the activities of daily living.  Memory was normal but the Veteran indicated that it was hard to remember dates.  On psychological testing, the Veteran had signs of severe depression and moderate anxiety.  The Veteran was capable of managing his financial affairs.  The Veteran indicated that he was unemployed due to his back injury and head trauma.  The diagnosis was chronic major depression and adjustment disorder with depression and anxiety.  The GAF score was 52.  The examiner indicated that the Veteran's problems with his neighbors due to his sexual offender status had created an adjustment disorder that had exacerbated his major depressive disorder.  The examiner indicated that the Veteran was employable and if he could get a job his prognosis would improve.  The examiner indicated that there was no total occupational and social impairment and the disorder did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, but there was reduced reliability and productivity due to the disorder.  The examiner concluded that the Veteran had significant problems with depression and anxiety.

There are also VA treatment notes.  In a February 2007 note, a VA psychiatrist indicated tat the Veteran looked good and said he was getting along well.  He was in a good mood, related well to the examiner, mental status was free of psychosis, and he denied suicidal ideation.  A May 2008 VA treatment note indicated that the Veteran was recently seen in the emergency room after taking 3 Seroquel and a six pack of beer.  He denied taking an overdose.  The Veteran indicated he was drinking a six pack or more of beer per day, had conflicts with his neighbors.  He admitted to having passive thoughts of death in the past but denied any active suicidal thoughts or ideation and plan.  He denied active homicidal ideation and active psychotic symptoms.  On examination, he was casually dressed, speech was normal, mood was okay, affect was dysphonic, there was no obvious delusion or paranoia, and the Veteran denied auditory or visual hallucination and denied suicidal or homicidal ideation.  Insight was fair and he was alert and oriented times 3.  The GAF score was 50.

The above evidence reflects that while the Veteran's symptoms have improved since the March 2004 VA examination, the symptoms on the April 2007 and September 2008 VA examinations, and in the VA treatment notes from this time period, were not significantly or materially worse than those on the March 2004 VA examination.  On each examination, the Veteran was alert and oriented with normal speech and maintained minimal personal hygiene.  He was not suicidal or homicidal on the March 2004 VA examination although he had been suicidal prior to the appeal period, and impaired cognition was due to his service connected head trauma residuals.  While the GAF scores and examiners' characterization of the severity of the Veteran's disorder fluctuated, VA's General Counsel has indicated that an examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The above evidence, as opposed to the GAF scores or examiner's characterization of the level of impairment, does not reflect a significant enough difference in the overall impairment as well as the symptoms to warrant the conclusion that there was material improvement in mental condition.  Furthermore, the AOJ has not establiswhed that any improvement was obtained while working or actively seeking work.  38 C.F.R. § 3.343.

As to the claim for a TDIU, based on the decision above, the 100 percent rating that has been restored has been in effect since September 22, 2003.  The Veteran's claim for a TDIU was filed in October 2007.  The award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  Consequently, the Veteran's claim for a TDIU is moot and must therefore be dismissed.


ORDER

Restoration of a 100 percent rating for major depressive disorder is granted.

The claim for entitlement to a TDIU is dismissed as moot.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


